Citation Nr: 0122320	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  95-24 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to improved death pension benefits.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to October 1945; he died in February 1995 at age 75; the 
appellant is his surviving spouse.


This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Baltimore 
Regional Office (RO) June 1995 decision which denied 
entitlement to improved death pension benefits based on the 
appellant's excessive income.

The case was remanded in July 1998, November 1999, and May 
2000 for additional development of the evidence.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Effective in November 2000, the law changed to provide that 
VA shall make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate their claims for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Recently, the adjudication regulations implementing VCAA were 
published as a final rule.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Subject to certain requirements, including income, VA 
improved death pension benefits are payable to a surviving 
spouse of a veteran of a period of war.  38 U.S.C.A. § 1541 
(West 1991); see 38 U.S.C.A. § 101(8) (West 1991).  The 
maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b) (2000).  For purposes of 
improved death pension, payments of any kind from any source 
are counted as income in the year in which received unless 
specifically excluded.  38 U.S.C.A. § 1503 (West 1991); 
38 C.F.R. § 3.271 (2000).

There are exclusions from a surviving spouse's income for 
purposes of determining entitlement to pension benefits, 
including expenses of last illness, burials and just debts.  
38 C.F.R. § 3.272(h).  Veteran's final expenses (defined in 
38 C.F.R. § 3.272(h)(1)) which are paid during the calendar 
year following that in which death occurred may be deducted 
from annual income for the 12-month annualization period in 
which they were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  Any such 
expenses paid subsequent to death but prior to date of 
entitlement are not deductible.  Id.

In a recent precedent opinion, issued during the pendency of 
this appeal, the VA General Counsel concluded that the last 
sentence of 38 C.F.R. § 3.272(h) was inconsistent with 
38 U.S.C.A. § 1503(a)(3), in providing that the expenses of a 
veteran's last illness paid by the surviving spouse 
subsequent to the veteran's death but prior to the date of 
entitlement to death pension, may not be deducted from 
countable income for the purpose of determining entitlement 
to improved death pension.  The General Counsel further 
concluded that VA may not rely on the last sentence of 
38 C.F.R. § 3.272(h) as a basis for denying a death pension 
claim or reducing the amount of benefits payable.  

It was also determined that Congress' intent in enacting 
Public Law 98-369 (to limit retroactive payments of pension 
in the case of claimants who file their claims more than 45 
days after the date of the veteran's death) did not provide 
an adequate basis for prohibiting consideration of expenses 
of a veteran's last illness in determining prospective 
entitlement for the period following the date of a claim for 
improved death pension.  VAOPGCPREC 1-00.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Accordingly, the Board remanded this case in May 
2000 so as to allow the RO to address VAOPGCPREC 1-00 in the 
first instance, see Bernard v. Brown, 4 Vet. App. 384 (1993), 
applying it to the pertinent facts of the case.

A review of the post-May 2000 remand record indicates that 
the aforementioned development has not been completed.  The 
absence of certain development, specifically requested by VA, 
indicates a neglect of the duty to assist in the development 
of the claim.  See Smith v. Brown, 5 Vet. App. 335 (1993).  
Where the remand orders are not fully complied with, VA errs 
in failing in its concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, the Board has no alternative under the law but 
to again remand the claim of entitlement to improved death 
pension benefits.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


In this regard, the RO should request the 
appellant to submit documentation 
relative to the expenses of the veteran's 
last illness which she paid before his 
death, and documentation relative to his 
just debt (excluding debt that is secured 
by real or personal property), burial 
expenses (to the extent such burial 
expenses have not been reimbursed under 
Chapter 23 of Title 38 of the U.S. Code), 
and the expenses of veteran's last 
illness, which the appellant actually 
paid before January 1, 1997.

2.  Thereafter, the RO should review 
the claims file to ensure that the 
foregoing requested development has 
been completed to the extent possible.  
The RO is reminded that where the 
remand orders of the Board or the Court 
are not complied with, the Board errs 
as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall, supra.

The RO must also review the claims file 
to ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
regulatory changes implementing same, 
are satisfied.

3.  After undertaking any additional 
development deemed necessary, the RO 
should readjudicate the claim of 
entitlement to improved death pension 
benefits and such determination must 
address all applicable law, VA General 
Counsel precedent opinions, including 
VAOPGCPREC 1-00 and 38 C.F.R. 
§ 3.272(h).

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal. A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


